Case: 12-10681       Document: 00512419420         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 12-10681
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JORGE DE LA PAZ-VILLEGAS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CR-174-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Jorge De La Paz-Villegas has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). De La Paz-Villegas has filed a response. De La Paz-Villegas’s claim
that counsel was ineffective for failing to file a timely notice of appeal has
already been resolved as De La Paz-Villegas was allowed to file an out of time
appeal. The record is insufficiently developed to allow consideration at this time

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10681    Document: 00512419420     Page: 2   Date Filed: 10/25/2013

                                 No. 12-10681

of De La Paz-Villegas’s remaining claims of ineffective assistance of counsel;
such claims generally “cannot be resolved on direct appeal when the claim[s]
ha[ve] not been raised before the district court since no opportunity existed to
develop the record on the merits of the allegations.” United States v. Cantwell,
470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and citation
omitted). We have reviewed counsel’s brief and the relevant portions of the
record reflected therein, as well as De La Paz-Villegas’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2